DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Examiner’s Initiated Interview

To expedite prosecution of the application, Examiner prepared proposed amendment to the claims and sent to the Applicant. Unfortunately, Applicant did not accept the proposed amendment and preferred an office action.

 
Response to Arguments

Applicant’s arguments with respect to claims 35, 38-48, 51-54 have been considered but are moot in view of new ground of rejection.
	Applicant argues no new matter is added and support for added limitation is found in paragraphs [0017], [0018] (see pages 6-7). This argument is respectfully traversed.
	As cited by the Applicant, para. [0017] states: “in some implementations, continued display of the additional content may only be executed when the additional content is triggered from a same context as was the initial display of the additional content, and new additional content may be displayed when additional content is triggered from a different context…”; and para. [0018] states: “the term context, as used herein, can refer to one or mote conditions present when the display of additional content is triggered. For example, a context can refer to particular content being display by the application, such as a particular web page being displayed by a web browser application, or a particular navigable screen being shown by a game application, such as a main menu screen, a level selection screen, or a level of game through which an in-game object can be navigate.” However, neither cited para. [0017], [0018] no the entire originally-filed application has support for the newly added limitation “generating, by the client device, a first identifier of primary content in which the first request for content was triggered; storing….an indication of the first identifier of primary content associated with the content item; generating…a second identifier of primary content in which the second request for content was triggered; retrieving, by the client device, based on the second identifier of primary content in which the second request …corresponding to the first identifier of primary content …” as recited in current independent claims 35, 48.
	Applicant argues Gupta in view of Hybertson does not disclose “retrieving, by the client device, based on the second identifier of primary content in which the second request for content was triggered corresponding to the first identifier of primary content in which the first request for content was triggered,… a second portion of content..” as recited by claim 35 and claim 48 (pages 6-8). In response, Kitazato (US 20100275226) is relied on for the teaching of retrieving, by the client device, based on the second identifier of primary content in which the second request for content was triggered corresponding to the first identifier of primary content in which the first request for content was triggered” (see figures 16-17, paragraphs 0154, 0158, 0178-0179-0183). Hybertson is relied on the for teaching of primary content and storing by the client device in a memory of client device the content item and retrieving the content item from the memory of the client device (see Hybertson: paragraphs 0011, 0016, 0018, 0038, 0044, 0052). Therefore, the combination of references discloses all limitations recited in claims 35, 48 including ““retrieving, by the client device, based on the second identifier of primary content in which the second request for content was triggered corresponding to the first identifier of primary content in which the first request for content was triggered,… a second portion of content..” as discussed below.
	It is also noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7.	In this case, a particular type of information is “primary content”, “content item”. could be considered as non-functional descriptive material and are not required to give patentable weight as indicated above because these types of content do not change the function and/or structure of the system that recording information of skipped content and resume the playback of skipped content at the skipped/interrupted point. 
	Although non-functional descriptive materials are not required to be considered, all claim limitations including non-functional descriptive material are known by prior art as discussed below.
	
Claims 1-34, 36-37, 49-50 have been canceled.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 35, 38-48, 51-54 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
	Independent claims 35 and 48 contain subject matter “generating, by the client device, a first identifier of primary content in which the first request for content was triggered; storing….an indication of the first identifier of primary content associated with the content item; generating…a second identifier of primary content in which the second request for content was triggered; retrieving, by the client device, based on the second identifier of primary content in which the second request …corresponding to the first identifier of primary content …” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention (see “response to arguments” above).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35, 38-48, 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato (US 20100275226) in view of Gupta (US 20170195746) and further in view of Hybertson et al. (US 20150040176).

Regarding claim 35, Kitazato discloses a method, comprising: 
 	transmitting, by a client device to a content server, a first request for content (transmitting, by reception apparatus 20 to server (10) including content server 12, a request for content main program content – see include, but are not limited to, figures 11, 15-17, paragraphs 0090, 0097, 0134); 
	receiving, by the client device from the content server, a content item (receiving, by the reception apparatus 20 from the content server, a content item– see include, but are not limited to, figures 16-17, paragraphs 0093, 0097-0098); 
	rendering, by the client device, a first portion of the content item on a display (rendering/displaying by the reception apparatus, a first portion of the first content on a output section or display section – see include, but are not limited to, figures 11, 16-17, paragraph 0098); 
	generating, by the client device, a first identifier of primary content in which the first request for content was triggered (generating, by the reception apparatus, a first content ID of content in which the first request for content was triggered – see include, but are not limited to, figures 15-17, paragraphs 0130, 0140, 0142, 0150, 0166, 0177);
	storing in a memory, the content item, an identification of an elapsed display time of the first portion of the content item, and an indication of the first identifier of primary content associated with the content item (storing in memory the content item of CM-coupled content, end time position of CM-coupled stream and/or end time position of main program stream, and content ID of content associated with the CM coupled item – see include, but are not limited to, figures 14-17, paragraphs 0130, 0150, 0152, 0156, 0166, 0177);
	generating, by the client device, a second request for content (generating, by the reception apparatus, a second request for content in response to the user again selects a CM-attached content to view – see include, but are not limited to, figures 16-17, paragraphs 0152-0153, 0156-0157);
	generating, by the client device, a second identifier of primary content in which the second request for content triggered (generating, by the reception apparatus, a second content ID in which a second request for content is triggered in response to user again selects the content to view – see include, but are not limited to, figures 16-17, paragraphs 0153-0154, 0157-0158, 0178);
	retrieving based on the second identifier of primary content in which a second request for content was triggered corresponding to the first identifier of primary content in which the first request for content was triggered based on determining that the content item stored in the memory, and based on the elapsed display time of the first portion of the content item, a second portion of the content item from the memory; and rendering, by the client device, a second portion of the content item on the display (retrieving based on content ID of content in which the second request for content was triggered corresponding to the first content ID in which the first request for content was triggered based on comparing the content item stored in the memory and based on the end time position of first portion of CM content, a second portion of the CM content from the memory, and rendering, by the reception apparatus, a second portion of the CM content on the display – see include, but are not limited to, figures 14-17, paragraphs 0154, 0158, 0161, 0179, 0182).
	Kitazato discloses storing content item, elapsed time, etc. in a memory as discussed above. However, Kitazato does not explicitly disclose the memory that stores the content item, elapsed time, etc. is memory of the client device.
	Gupta discloses storing by client device in a memory of the client device, an identification of an elapsed display time of the first portion of the content item, an identifier of content associated with the content item (storing locally at the client device, the skipped time 124 and identifier of the content with identification of an elapsed display time/skipped time of the first portion of the content/advertisement item, and indication of identifier/information such as identifier, skip time, etc. associated with the skipped content item – see include, but are not limited to, figures 8-9, paragraphs 0034-0036); 
 	In addition to Kitazato, Gupta discloses generating, by the client device, a second request for a content (generating, by the client device, a second request for a conten– see include, but not limited to, paragraphs 0033, 0040, 0059); 
	generating a second identifier for the content in which the second request for a content was triggered (generate identifier for content in which request based on an identifier of content at Youtube or display in which a second request for a content was triggered - see include, but are not limited to, figures 1, 4, 7-9, paragraphs 0024, 0028, 0032-0034, 0041, 0044-0048);
 	retrieving, by the client device based on the second identifier of content in which the second request for the content was triggered corresponding to the first identifier of content in which the first request for content was triggered, based on determining that the content item is stored in memory, and based on the elapsed display time of the first portion of the content item, a second portion of the content item from the memory (see include, but not limited to, figures 1, 4, 7-9, paragraphs 0040-0041, 0044-0048, 0059); and 
 	rendering, by the client device, the second portion of the content item on the display (the client device retrieves, based on the stored elapsed display time in skip time, a second start portion of the content/item from the database and display the second start portion based on previous skipped time– see include, but not limited to, figures 7-9, paragraphs 0028, 0033, 0040, 0059).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitazato with the teaching including storing, by the client device in a memory of the client device (storing locally at the client 106), an identification of an elapsed display time of the first portion of the content and in indication of the first identifier of content associated with the content item as taught by Gupta in order to yield predictable result such as the determination of the start time at which to begin playback is determined at the client 106 (para. 0036) thereby reducing time for determination of the start time to begin playback.
	Hybertson discloses storing, by the client device in a memory of the client device, content item, and an indication of first primary content associated with the content item (storing, by the client device in a buffer/memory of the client device, content item of secondary channel, and indicating of the first identifier of programming content in primary channel associated with the content item – see include, but are not limited to, figures 2A-2C, paragraphs 0011, 0018, 0038, 0044, 0049, 0052, 0062-0064, 0070-0071);
	generating, by the client device a second identifier of primary content in which the second request for a content item was triggered (generating, by the client device, a request to switch back to the programming content of primary channel –see include, but not limited to, figures 2A-2C, paragraphs 0018, 0038, 0052, 0070-0071);
	retrieving, by the client device based on determining that the content item is stored in the memory of the client device, and based on elapsed display time of the first portion of the content item, a second portion of the content item from the memory of the client device and rendering, by the client device, the second portion of the content item on the display (retrieving by the client device second information of the secondary channel corresponding to the information the secondary channel when the user switches back to content of the secondary channel, based on determining of content of the secondary channel associated with the previous information of secondary channel, is stored/buffered in the memory of the client device, and continue/resume the playback of the content on the secondary channel from the point the program/content on the secondary channel was last viewed; and displaying/outputting the second portion of program on secondary channel from the point of last viewed – see include, but are not limited to paragraphs 0018, 0038, 0052).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitazato in view of Gupta with the teaching including storing in memory of the client device content item and retrieving the content item from the memory of the client device as taught by Hybertson in order to yield predictable result of allowing user to switch content without missing portion(s) of program – see paragraphs 0007, 0018.

Regarding claim 38, Kitazato in view of Gupta and Hybertson discloses the method of Claim 35, wherein storing the content item and the identification of the elapsed display time of the first portion of the content item comprises storing an indication of a completion of the first portion of the content item (storing indication of first portion that has been viewed so that the playback is resumed from the point of last viewed when switch back to the content– see include, but are not limited to, Kitazato: figures 15-17, para. 0142, 0150; Gupta: paragraphs 0022, 0031-0033, 0045, 0059; Hybertson: paragraphs 0018, 0038, 0052).  

Regarding claim 39, Kitazato in view of Gupta and Hybertson discloses the method of Claim 35, further comprising receiving an instruction to terminate display of the content item (receiving instruction to skip/stop display of the first content item during playback of advertisement or switch back to primary channel while playback content on secondary channel– see include, but are not limited to, Kitazato: paragraphs 0146-0147; Gupta: figures 7-9, paragraphs 0055, 0056; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 40, Kitazato in view of Gupta and Hybertson discloses the method of Claim 39, further comprising downloading, by the client device, at least a portion of the content item following receipt of the instruction to terminate display of the content item (recording or buffering at least a portion of content of secondary channel following change to primary channel – see include, but are not limited to, Hybertson: figures 2A, paragraphs 0018, 0038, 0052).  

Regarding claim 41, Kitazato in view of Gupta and Hybertson discloses the method of Claim 39, further comprising reinitiating downloading, by the client device, of the content item following receipt of the instruction to terminate display of the content item (restarting downloading/receiving by the content the first content following receipt of skip time to terminate the display for resuming the playback - see include, but are not limited to, Kitazato: paragraph 0183; Gupta: figures 3-7; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052) .  

Regarding claim 42, Kitazato in view of Gupta and Hybertson discloses the method of Claim 35, further comprising: detecting, by the client device, completion of display of the second portion of the content item; generating, by the client device, a third request for a content; and responsive to detecting that display of the second portion of the content item has completed, transmitting, by the client device, the third request for a content to the content server (see include, but are not limited to, Kitazato: figures 14-17; Gupta: figures 3-4, 7-9, paragraphs 0028, 0031-0036, 0040-0041, 0059; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052; wherein the third request for the content item is interpreted as any request that is subsequent to the first skip/resume request/switch to secondary channel).  

Regarding claim 43, Kitazato in view of Gupta and Hybertson discloses the method of Claim 35, wherein generating the second request for a content comprises identifying a context identifier corresponding to a context of an application executed by the client device (see include, but are not limited to, Kitazato: figures 14-17; Gupta: paragraphs 0032-0035, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0032-0034, 0038, 0052, wherein the context identifier is read on any identifier/ID associated with the skip/switch/interrupted time).

Regarding claim 44, Kitazato in view of Gupta and Hybertson discloses the method of Claim 43, wherein determining the content item and the elapsed display time are stored in the memory of the client device comprises identifying the content item based on a stored association between the content item and the context identifier (identifying content/advertisement based on association between the first content/advertisement item and the context identifier associated with skip/switch time - see include, but are not limited to, Kitazato: figures 14-17; Gupta: paragraphs 0032-0035, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 45, Kitazato in view of Gupta and Hybertson discloses the method of Claim 35, further comprising generating, by the client device, a context token comprising one or more of (i) an identifier of a background context in which  display of the content item was triggered; (ii) a value of an impression index corresponding to the background context; or (iii) a trigger identifier identifying a manner in which the rendering of the content item was triggered ( an identifier of a background context such as device identifier, source identifier, switch time identifier, etc. or trigger such as spice point/skip time/switch time identifying a manner in which the rendering of the first content/advertisement item was triggered - see include, but are not limited to, Kitazato: figures 14-17; Gupta: paragraphs 0032-0035, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052)

Regarding claim 46, Kitazato in view of Gupta and Hybertson discloses the method of Claim 45, wherein determining the content item and the elapsed display time are stored in the memory of the client device is based on the generated context token (based on generated context identifier/information associated with skip/switch time – see include, but are not limited to, Gupta: figures 5-8, paragraphs 0031-0035, 0040-0041, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 47, Kitazato in view of Gupta and Hybertson discloses the method of Claim 35, further comprising: updating, by the client device, the elapsed display time responsive to displaying the second portion of the content item (update the elapsed time responsive to new skip/switch time – see include, but are not limited to, Kitazato: figures 14-17; Gupta: figures 4-7, paragraphs 0058-0059, Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 48, limitations of a system that correspond to the limitations of method in claim 35 are analyzed as discussed in the rejection of claim 35. Particularly, Kitazato in view of Gupta and Hybertson discloses a system, comprising: 
 	a client device comprising a network interface in communication with a content server and a processor configured to: 
 	transmit a first request for content to the content server; 
 	receive, from the content server, a content item; 
 	render a first portion of the content item on a display; 	
 	generate a first identifier of primary content in which the first request for content was triggered; 
 	store, in a memory of the client device, the content item, an identification of an elapsed display time of the first portion of the content item, and an indication of the first identifier of primary content associated with the content item; 
 	generate a second request for content; 
 	generate a second identifier of primary content in which the second request for content was triggered;  
 	retrieve, based on the second identifier of primary content in which the second request for content was triggered corresponding to the first identifier of primary content in which the first request for content was triggered, based on determining that the content item is stored in the memory of the client device, and based on the elapsed display time of the first portion of the content item, a second portion of the content item from the memory of the client device; and render the second portion of the content item on the display (see similar discussion in the rejection of claim 35, and Kitazato: figures 14-17; Gupta: figure 1, Hybertson: figures 1, 3). 

Regarding claims 51-54, the additional limitations of claims that are correspond to the additional limitations of claims 38-41, and are analyzed as discussed in the rejections of claims 38-41.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
November 9, 2022